Motion Denied as Moot and Abatement Order filed March 3, 2022




                                      In The

                     Fourteenth Court of Appeals
                                NO. 14-21-00292-CV



        C4 FOOD TRUCK, LLC AND ANDY CARDENAS, Appellants

                                        V.

            KEITH LEWIS AND CHA’QUANIA LEWIS, Appellee


                     On Appeal from the 270th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2019-47196

                               ABATEMENT ORDER

      The court recorder notified this court on November 19, 2021, that no audio
recordings on this case were made. That same day, the trial court exhibits were
filed by the court recorder.

      On February 8, 2022, appellants filed a motion to extend time to file their
brief asserting the record was electronically recorded and claiming to have a copy.

      Rule 34.6(f) of the Texas Rules of Appellate Procedure, applicable to court
recorders per Rule 13.1 of the Texas Rules of Appellate Procedure, provides that
an appellant is entitled to a new trial when the reporter’s record or exhibits are lost,
under the following circumstances:

      (1) if the appellant timely requested a reporter’s record;
      (2) if, without the appellant’s fault, a significant exhibit or a
      significant portion of the court reporter’s notes and records has been
      lost or destroyed;
      (3) if the lost, destroyed, or inaudible portion of the reporter’s record,
      or the lost or destroyed exhibit, is necessary to the appeal’s resolution;
      and
      (4) if the lost, destroyed or inaudible portion of the reporter’s record
      cannot be replaced by agreement of the parties, or the lost or
      destroyed exhibit cannot be replaced either by agreement of the
      parties or with a copy determined by the trial court to accurately
      duplicate with reasonable certainty the original exhibit.
Tex. R. App. P. 34.6(f).

      Accordingly, the trial court is directed to conduct a hearing to determine the
following: (1) whether appellant timely requested a reporter’s record; (2) whether
without the appellant’s fault, significant portions of the record have been lost or
destroyed; (3) whether the portions of the record are necessary to appellant’s
appeal; and (4) whether the parties can agree on replacement of the missing
exhibits with copies, or (5) if the trial court can determine that the missing portions
of the reporter’s record can be replaced by agreement. The court is directed to
reduce its findings to writing and to have a supplemental clerk’s record containing
those findings filed with the clerk of this court, together with a reporter’s record
from the hearing, within 30 days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the

                                           2
trial court’s findings and recommendations are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the court may reinstate the appeal on its own motion. It is the responsibility of any
party seeking reinstatement to request a hearing date from the trial court and to
schedule a hearing in compliance with this court’s order. If the parties do not
request a hearing, the court coordinator of the trial court shall set a hearing date
and notify the parties of such date.

      Appellants’ motion to extend time to file their brief is denied as moot. The
due date for appellants’ brief will be re-set following reinstatement of the appeal, if
appropriate.



                                       PER CURIAM



Panel Consists of Justices Wise, Poissant, and Wilson.




                                          3